DETAILED ACTION
	The communications received 06/27/2022 have been filed and considered by the Examiner. Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Campion (US 4,029,453) hereinafter CAMP.
As for claim 1, CAMP discloses a method to produce an interdental cleaning tool (dental instrument) [Abstract; col. 6 l. 60-67].
	There is a first step of preparing a mold (by opening the mold and finishing the completed cycle) provided with at least 
one first cavity for molding a cleaning tool main body including two supporting pieces [Fig. 3 #34; col. 7 l. 27-29]. The two supporting pieces are arranged with a predetermined interval (such as an inch depending on the desired tension span for the floss) [col. 7 l. 3-10] and a handle portion which connects the two supporting pieces by which the cleaning tool can be hand held (refer to modified Figure 1 below).

    PNG
    media_image1.png
    261
    494
    media_image1.png
    Greyscale

The mold is configured/shaped such that at least one thread member can span between the two supporting pieces and can be arranged in the mold (floss can be arranged in the mold using line cavities) [Fig. 3 #40, 42, 44, 46, 48, 50, 52 and 54; col. 2 l. 47-52].
There is a second step of arranging the thread member in the mold (the floss is arranged in the mold, this cited section is understood to be describing the rethreading of the floss in the mold for a new batch of dental instruments after previous dental instruments denoted as “mold products” were formed) [col. 7 l. 29-31].
There is a third step of filling the first cavity with a resin material via a gate (inlet) [Fig. 3 #38] provided in the mold using a hot runner method (injecting plastic like material into the cavities of the mold through a gate with runners which then cools which the Examiner understands to substantially be a hot-runner method) [Fig. col. 7 l. 59-64; col. 9 l. 15-25]. The handle is in a generally linear fashion along the thread member (as it is arranged in a line fashion beside and along the thread member) [see modified figure above]. 
There is a fourth step of removing the thread member and the cleaning tool main body now fixed to the thread member from the mold (as a previous molding cycle has finished and the mold product is removed after a molding cycle, the Examiner understands there to be a missing drawing figure that would be depicting the final molded product) [col. 7 l. 27-55].
There are multiple first cavities which each have a handle cavities that forms the handle portions and arranged in a generally linear fashion along the thread member (as each handle is linearly arranged along the thread member) [refer to the arrows of modified Figure 3 below in light of modified Figure 1 above; Fig. 3 #54; col. 2 l. 35-53] and in the second step the thread member is arranged to span the plurality of the first cavities [Fig. 3 #54; col. 2 l. 46-53]. It is understood that the steps above would also be performed for each of the plurality of cavities.  

As for a single thread member spanning across the plurality of first cavities, the Examiner recognizes this as a duplication of the molding parts and their rearrangement beside each other such that the guiding elements [Fig. 1 #150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182] line up. A duplication of parts and a rearrangement of parts are prima facie obvious. 

    PNG
    media_image2.png
    1960
    1857
    media_image2.png
    Greyscale

As for claim 2, CAMP discloses claim 1 and further discloses that the molded products are removed by also moving the thread member (as the floss must be moved as it is embedded within the mold products) [col. 7 l. 27-55].

As for claim 3, CAMP discloses claim 1 and further discloses a step of cutting the thread member outside of the supporting pieces (i.e. the regions not being held by tension) inside the mold prior to the fourth step (i.e. before the mold opens and after the cooling phase) [col. 10 l. 34-37].

As for claim 4, CAMP discloses claim 1 and further discloses a second cavity for molding a removal member on at least one end portion side of the thread member (as a portion of the cavity forms mold product 191 which is understood to be formed by another cavity portion) [col. 7 l. 27-38].
In the third step, the first cavity and the second cavity are filled with the resin material using a hot runner method and in the fourth step the thread member and the cleaning tool main body fixed to the thread member are removed from the mold together with the removal member by moving the removal member from the mold (as the whole cavity of 34 is filled and the produced molded product is removed) [see claim 1]. 

As for claim 5, CAMP discloses claim 1 and further discloses that in the fourth step, a new thread member for a subsequent molding process is arranged in the mold after the thread member to which the cleaning main body is fixed is moved in a direction in which the thread member extends (i.e. when it is removed, it is understood that the rethreading of the thread occurs by the transfer of the previously molded product out into a holding member which aids in maintaining the proper thread tension) [col. 7 l. 27-64].



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campion (US 4,029,453) hereinafter CAMP.
As for claim 1, CAMP discloses a method to produce an interdental cleaning tool (dental instrument) [Abstract; col. 6 l. 60-67].
	There is a first step of preparing a mold (by opening the mold and finishing the completed cycle) provided with at least 
one first cavity for molding a cleaning tool main body including two supporting pieces [Fig. 3 #34; col. 7 l. 27-29]. The two supporting pieces are arranged with a predetermined interval (such as an inch depending on the desired tension span for the floss) [col. 7 l. 3-10] and a handle portion which connects the two supporting pieces by which the cleaning tool can be hand held (refer to modified Figure 1 below).

    PNG
    media_image1.png
    261
    494
    media_image1.png
    Greyscale

The mold is configured/shaped such that at least one thread member can span between the two supporting pieces and can be arranged in the mold (floss can be arranged in the mold using line cavities) [Fig. 3 #40, 42, 44, 46, 48, 50, 52 and 54; col. 2 l. 47-52].
There is a second step of arranging the thread member in the mold (the floss is arranged in the mold, this cited section is understood to be describing the rethreading of the floss in the mold for a new batch of dental instruments after previous dental instruments denoted as “mold products” were formed) [col. 7 l. 29-31].
There is a third step of filling the first cavity with a resin material via a gate (inlet) [Fig. 3 #38] provided in the mold using a hot runner method (injecting plastic like material into the cavities of the mold through a gate with runners which then cools which the Examiner understands to substantially be a hot-runner method) [Fig. col. 7 l. 59-64; col. 9 l. 15-25]. 
There is a fourth step of removing the thread member and the cleaning tool main body now fixed to the thread member from the mold (as a previous molding cycle has finished and the mold product is removed after a molding cycle, the Examiner understands there to be a missing drawing figure that would be depicting the final molded product) [col. 7 l. 27-55].
There are multiple first cavities which each have a handle cavities that forms the handle portions and arranged in a generally linear fashion along the thread member (as each handle is linearly arranged along the thread member) [refer to the arrows of modified Figure 3 below in light of modified Figure 1 above; Fig. 3 #54; col. 2 l. 35-53] and in the second step the thread member is arranged to span the plurality of the first cavities [Fig. 3 #54; col. 2 l. 46-53]. It is understood that the steps above would also be performed for each of the plurality of cavities.  

    PNG
    media_image2.png
    1960
    1857
    media_image2.png
    Greyscale

As for claim 2, CAMP discloses claim 1 and further discloses that the molded products are removed by also moving the thread member (as the floss must be moved as it is embedded within the mold products) [col. 7 l. 27-55].

As for claim 3, CAMP discloses claim 1 and further discloses a step of cutting the thread member outside of the supporting pieces (i.e. the regions not being held by tension) inside the mold prior to the fourth step (i.e. before the mold opens and after the cooling phase) [col. 10 l. 34-37].

As for claim 4, CAMP discloses claim 1 and further discloses a second cavity for molding a removal member on at least one end portion side of the thread member (as a portion of the cavity forms mold product 191 which is understood to be formed by another cavity portion) [col. 7 l. 27-38].
In the third step, the first cavity and the second cavity are filled with the resin material using a hot runner method and in the fourth step the thread member and the cleaning tool main body fixed to the thread member are removed from the mold together with the removal member by moving the removal member from the mold (as the whole cavity of 34 is filled and the produced molded product is removed) [see claim 1]. 

As for claim 5, CAMP discloses claim 1 and further discloses that in the fourth step, a new thread member for a subsequent molding process is arranged in the mold after the thread member to which the cleaning main body is fixed is moved in a direction in which the thread member extends (i.e. when it is removed, it is understood that the rethreading of the thread occurs by the transfer of the previously molded product out into a holding member which aids in maintaining the proper thread tension) [col. 7 l. 27-64].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Campion (US 4,029,453) hereinafter CAMP in further view of Niewels (US 2003/0008034) hereinafter NIE.

As for claim 6, CAMP discloses claim 1 and a gate [see claim 1] but does not disclose/teach a valve at this gate which controls the gate being opened/closed.
NIE teaches a method which employs an injection mold which employs an improved valve gate system [0014] the valve in its employ utilizes a replaceable insert to allow for easy maintenance [0027], operates in an open and closed position which allows or disallows material flow [0026], and additionally utilizes a cooling system around the valve gate in order to allow for improved molded article removal [0049]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the valve gate of NIE as the gate in the method of CAMP in order to improve the ability of the completed molded article to break away cleanly. 

As for claim 7, CAMP discloses claim 1 and further teaches that the mold is further provided with a second cavity (channel) [Fig. 3 #36; col. 4 l. 21-35] for molding a removal member on at least one end portion side of the thread member [col. 4 l. 21-35], the second cavity, 
in the third step, the first cavities and the second cavity are filled with the resin material using the hot runner method, so that 
i) the handle portions and the removal member are aligned in a generally linear fashion along the thread member [col. 4 l. 21-35] and 
ii) the cleaning tool main body and the removal member are fixed on the thread member (as it is understood that the plastic material also cools in the runner as well of the cavities especially absent additional heating) [col. 4 l. 21-35; col. 9 l. 11-47], 
in the fourth step, the thread member and the cleaning tool main body fixed to the thread member are removed from the mold together with the removal member by moving the removal member from the mold (it is understood that the entirety of the mold product including what is in the runners is removed from the mold as well as the thread especially as the mold product requires cutting and processing) [col. 7 l. 37-58], 
	While CAMP teaches a gate [see claim 1] it does not disclose a valve at this gate which controls the gate being opened/closed.
NIE teaches a method which employs an injection mold which employs an improved valve gate system [0014] the valve in its employ utilizes a replaceable insert to allow for easy maintenance [0027], operates in an open and closed position which allows or disallows material flow [0026], and additionally utilizes a cooling system around the valve gate in order to allow for improved molded article removal [0049]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the valve gate of NIE as the gate in the method of CAMP in order to improve the ability of the completed molded article to break away cleanly. 

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
The Applicant argues that as the amended claims clearly claim that the first cavities are arranged linearly through a single thread that they have overcome the prior art of record. 
Respectfully, the Examiner agrees that this does require a change of the basis of rejection as now a single thread must expand over multiple cavities along a linear fashion. However, it does not overcome the prior art of record. As for a single thread member spanning across the plurality of first cavities, the Examiner recognizes this as a duplication of the molding parts of CAMP and their rearrangement beside each other such that the guiding elements [Fig. 1 #150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182] line up. A duplication of parts and a rearrangement of parts are prima facie obvious [see MPEP 2144.04(VI)(A-B)]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748    

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712